Name: Commission Regulation (EC) No 1674/2002 of 19 September 2002 fixing the maximum export refund on oats in connection with the invitation to tender issued in Regulation (EC) No 1582/2002
 Type: Regulation
 Subject Matter: trade policy;  Europe;  plant product
 Date Published: nan

 Avis juridique important|32002R1674Commission Regulation (EC) No 1674/2002 of 19 September 2002 fixing the maximum export refund on oats in connection with the invitation to tender issued in Regulation (EC) No 1582/2002 Official Journal L 252 , 20/09/2002 P. 0019 - 0019Commission Regulation (EC) No 1674/2002of 19 September 2002fixing the maximum export refund on oats in connection with the invitation to tender issued in Regulation (EC) No 1582/2002THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organisation of the market in cereals(1), as last amended by Regulation (EC) No 1666/2000(2),Having regard to Commission Regulation (EC) No 1501/95 of 29 June 1995 laying down certain detailed rules for the application of Council Regulation (EEC) No 1766/92 on the granting of export refunds on cereals and the measures to be taken in the event of disturbance on the market for cereals(3), as last amended by Regulation (EC) No 1163/2002(4), as amended by Regulation (EC) No 1324/2002(5), and in particular Article 4 therof,Having regard to Commission Regulation (EC) No 1582/2002 of 5 September 2002 on a special intervention measure for cereals in Finland and Sweden(6), and in particular Article 8 thereof,Whereas:(1) An invitation to tender for the refund for the export of oats produced in Finland and Sweden for export from Finland or Sweden to all third countries was opened pursuant to Regulation (EC) No 1582/2002, except for Estonia, Lithuania, Latvia und Hungary.(2) Article 8 of Regulation (EC) No 1582/2002 provides that the Commission may, on the basis of the tenders notified, in accordance with the procedure laid down in Article 23 of Regulation (EEC) No 1766/92, decide to fix a maximum export refund taking account of the criteria referred to in Article 1 of Regulation (EC) No 1501/95. In that case a contract is awarded to any tenderer whose bid is equal to or lower than the maximum refund.(3) The application of the abovementioned criteria to the current market situation for the cereal in question results in the maximum export refund being fixed at the amount specified in Article 1.(4) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals,HAS ADOPTED THIS REGULATION:Article 1For tenders notified from 13 to 19 September 2002, pursuant to the invitation to tender issued in Regulation (EC) No 1582/2002, the maximum refund on exportation of oats shall be EUR 0,00/t.Article 2This Regulation shall enter into force on 20 September 2002.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 19 September 2002.For the CommissionFranz FischlerMember of the Commission(1) OJ L 181, 1.7.1992, p. 21.(2) OJ L 193, 29.7.2000, p. 1.(3) OJ L 147, 30.6.1995, p. 7.(4) OJ L 170, 29.6.2002, p. 46.(5) OJ L 194, 23.7.2002, p. 26.(6) OJ L 243, 13.9.2001, p. 15.